Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 10/12/22, with respect to claims 1-5 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of claims 1-5 have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-5 fall under the statutory category of a process/method.
Regarding independent claim 1, the claim recites the limitations of A method for distinguishing an authenticity of high-pressure physical property parameters of an oil reservoir, comprising the following steps: 
step 2) screening for a standard well: determining the standard well from multiple oil wells continuously exploited in a same block and a same zone as the wells with high pressure physical property test of formation crude oil, wherein an indicator diagram of the standard well reflects a pump of the standard well does not leak and a tubing string of the standard well does not leak, and meanwhile, the standard well has a lowest water content, a highest liquid yield and a largest submergence in the multiple oil wells;  
step 3) calculating a pump efficiency: substituting each group of the high-pressure physical property parameters collected in step 1) and related data of the standard well screened in step 2) into the following formula, and calculating a theoretical pump efficiency and a real pump efficiency of the standard well (including all of the claimed equations/formulas) (abstract idea: math concept);
step 4) screening results: after the pump efficiency is calculated in the step 3), for the standard well screened in step 2) and the each group of the high-pressure physical property parameters collected in step 1), obtaining a group of the theoretical pump efficiency and the real pump efficiency, and for each group of the theoretical pump efficiency and the real pump efficiency, calculating an absolute value of an absolute error, and taking the smallest absolute value of the absolute error…; wherein if the smallest absolute value of the absolute error meets a condition…, wherein epsilon is a set accuracy…, the high-pressure physical property parameters corresponding to the group of the theoretical pump efficiency and the real pump efficiency, comprising the gas-oil ratio GOR, the solubility coefficient, the saturation pressure, the formation crude oil density, and the formation crude oil viscosity, are real high-pressure physical property parameters of the oil reservoir to be distinguished, and determining the well with the lowest absolute value for pump efficiency error and confirming the gas-oil ratio GOR, the solubility coefficient, the saturation pressure, the formation crude oil density, and the formation crude oil viscosity parameters of the determined standard well (abstract idea: mental process).
Step 2 is directed to the abstract idea of a mental process and is considered to be a judicial exception because screening a “standard well” is a mental process that can be performed in the mind by reviewing a set of data and making a mental determination/decision about which dataset to identify as the “standard well” that satisfies the desired criteria for the “standard well”. Also, while the indicator diagram is positively recited, the elements of a pump and a tubing string are not positively recited and thus do not preclude the step from being performed in the mind.
Step 3 is directed to the abstract idea of a math concept and is considered to be a judicial exception because all of the claimed equations/formulas are mathematical concepts which describes the relationship between reservoir characteristics and pump characteristics/performance.
Step 4 is directed to the abstract idea of a mental process and is considered to be a judicial exception because “screening results” is a mental process that can be performed in the mind by reviewing calculation results and making a mental determination/decision about which dataset satisfies the desired “set accuracy” criteria.
Furthermore, regarding the limitations from steps 2 and 4 as described above, these limitation(s), under its/their broadest reasonable interpretation, cover performance of the limitation(s) in the mind except for the recitation of the indicator diagram. Nothing in the claim element(s) preclude(s) the step(s) from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of the indicator diagram, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements of step 1) “1) collecting the high-pressure physical property parameters: collecting the high-pressure physical property parameters of the wells with high pressure physical property test of formation crude oil of the oil reservoir to be distinguished, wherein the high-pressure physical property parameters comprise a gas-oil ratio GOR, a solubility coefficient, a saturation pressure, a formation crude oil density, and a formation crude oil viscosity” do not add a meaningful limitation to the method as it is insignificant extra-solution activity relating to data gathering. Also, the elements of a pump and a tubing string are not positively recited and there are no additional structural limitations that integrate the judicial exception into a practical application. Also, the additional elements of “exploiting the oil reservoir using the determined authentic high-pressure physical property parameters” is deemed to be an insignificant application and extra-solution activity since it is well-known and natural to use oilfield data and oilfield determinations to perform oilfield operations (MPEP 2106.05(g) Insignificant Extra-Solution Activity; • Insignificant application: i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016)). The additional elements represent well-understood, routine, conventional products/activities as evidenced by the disclosure that describes oil field exploitation modes and the use of high-pressure physical property parameters at a high-level of generality with no apparent improvement to the oil field exploitation itself (see applicant’s specification on page 2 in the first paragraph of the “Background” section which corresponds to [0002] of the US20210270124 publication). The additional elements are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, and they only generally link the use of the judicial exception to a particular technological environment (MPEP 2106.05(A)). Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited in step 1) of collecting parameters is insignificant extra-solution activity and/or pre-solution activity that involves gathering data/information without imparting any meaningful transformation to the data/information, and also because they do not impose any meaningful limits on practicing the abstract idea.
Regarding claims 2-5, the limitations are directed to the abstract idea of a mental process that cover performance of the limitations in the mind. Nothing in the claim element(s) preclude(s) the step(s) from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of the indicator diagram, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
Furthermore, there are no additional limitations that integrate the judicial exception into a practical application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	10/24/22